Citation Nr: 0916018	
Decision Date: 04/29/09    Archive Date: 05/07/09

DOCKET NO.  06-32 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1955 to May 
1965.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's bilateral hearing loss manifested during 
active service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, bilateral 
hearing loss was incurred during active service.  38 U.S.C.A. 
§§ 1110, 1154(b), 1157(b) (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist Veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the Veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the Veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the Veteran is expected to provide; and (4) 
must ask the Veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the Veteran to provide any evidence 
in the Veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the Veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  19 
Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  Specifically, VA must notify the Veteran 
of what is required to establish service connection and that 
a disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.

In this case, the Veteran's claim for entitlement to service 
connection for bilateral hearing loss is being granted in the 
decision below.  Therefore, there is no need to review 
whether VA's statutory duties to notify and assist are fully 
satisfied as any error would be non-prejudicial as to this 
claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, (West 2002 & Supp. 2008); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 (2008).

LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for organic diseases of the nervous 
system, such as bilateral hearing loss, may also be 
established on a presumptive basis by showing that the 
disease manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  38 
C.F.R. §§ 3.307(a)(3), 3.309(a).

VA has specifically defined the term "disability" for 
service connection claims involving impaired hearing.  38 
C.F.R. § 3.385.  "[I]mpaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent."  38 
C.F.R. § 3.385.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to service connection for bilateral 
hearing loss.  The record demonstrates that the Veteran 
currently has bilateral hearing loss by VA standards.  In 
fact, the August 2005 VA audiological examiner rendered a 
diagnosis of mild to severe sensorineural hearing loss.  On 
the authorized audiological evaluation pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
60
70
75
LEFT
25
30
45
80
80

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.  
Thus, the August 2005 audiometric test results meet the 
requirements of a current hearing loss disability for the 
purposes of service connection.  See 38 C.F.R. § 3.385.  
Accordingly, the remaining questions pertaining to service 
connection are whether the Veteran incurred an injury or 
disease during his period of service and whether his current 
disability is related to such injury or disease.

With regard to whether the Veteran incurred an injury or 
disease during his period of service, the Board notes that 
his service treatment records are negative for any 
complaints, treatment, or diagnosis of hearing loss.  Indeed, 
on his May 1955 separation examination, his ears and drums 
were found to be clinically normal.  Nonetheless, on the 
audiological evaluation performed at that examination, the 
Veteran did show some degree of hearing loss.  In this 
regard, on that evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
5 (15)
10 (20)
15 (25)
20 (25)
LEFT
0 (15)
0 (10)
5 (15)
10 (20)
25 (30)

NOTE: Prior to November 1967, audiometric results generally 
were reported by the service department in standards set 
forth by the American Standards Association (ASA).  Those are 
the figures on the left of each column and are not in 
parentheses. Generally speaking, since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.)

With regard to these findings, the Board notes that 
audiometric testing measures threshold hearing levels (in 
decibels (dB)) over a range of frequencies (in Hertz (Hz)).  
The threshold for normal hearing is from 0 to 20 dB, and 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing CURRENT 
MEDICAL DIAGNOSIS & TREATMENT 110-11 (Stephen A. Schroeder 
et. Al. ed., 1988)).  The results of the Veteran's May 1965 
audiological examination do appear to be slightly elevated, 
and, pursuant to the standard set forth in Hensley, indicate 
some degree of hearing loss.  However, they do not meet VA 
standards for hearing loss pursuant to 38 C.F.R. § 3.385.  
Nevertheless, the Board notes that the absence of in- service 
evidence of a hearing disability during service (i.e., one 
meeting the requirements of 38 C.F.R. § 3.385) is not always 
fatal to a service connection claim.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current 
hearing loss disability and a medically sound basis for 
attributing that disability to service may serve as a basis 
for a grant of service connection for hearing loss where 
there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-service 
audiometric findings meeting the regulatory requirements for 
hearing loss disability for VA purposes, and a medically 
sound basis upon which to attribute the post-service findings 
to the injury in service (as opposed to intercurrent causes).  
See Hensley at 159.

As was noted above, the Veteran was afforded a VA examination 
in August 2005.  The August 2005 VA examiner concluded that 
it was less likely than not that the Veteran's hearing loss 
was related to active duty.  The examiner noted that the 
Veteran stated that he was exposed to high noise levels in 
the Air Force.  The Veteran is considered competent to relate 
a history of noise exposure during service.  See 38 C.F.R. 
§ 3.159(a)(2).  The examiner continued that the Veteran's 
separation examination indicated normal hearing thresholds 
for the ratable frequencies.  Therefore, the examiner 
concluded that it was not as likely as not that the Veteran's 
hearing loss was related to his military service.

The value of a physician's statement is dependent, in part, 
upon the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical opinion is inadequate 
when it is unsupported by clinical evidence.  Black v. Brown, 
5 Vet. App. 177, 180 (1995).  See also Knightly v. Brown, 6 
Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 
(1998) (medical opinions must be supported by clinical 
findings in the record and conclusions of medical 
professionals which are not accompanied by a factual 
predicate in the record are not probative medical opinions).  
In this case, the Board does not attach probative weight to 
the August 2005 VA examiner's opinion because it overlooked 
the fact that bilateral hearing loss was incurred during 
active service.  Although the examiner stated that the 
Veteran's hearing was normal at separation, the Board again 
notes that pursuant to the standard set forth in Hensley, the 
Veteran's May 1965 separation showed some degree of hearing 
loss which was incurred during active service.  In addition, 
the absence of in-service evidence of a hearing disability 
during service (i.e., one meeting the requirements of 38 
C.F.R. § 3.385) is not always fatal to a service connection 
claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Accordingly, the Board finds that the August 2005 VA 
examiner's opinion was not supported by the medical evidence 
of record and as such, it is not a probative medical opinion.

The Board, of course, is not free to reject medical evidence 
on the basis of its own unsubstantiated medical conclusions.  
Flash v. Brown, 8 Vet. App. 332 (1995).  However, the law is 
clear that it is the Board's duty to assess the credibility 
and probative value of evidence.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  In assessing the credibility and probative 
value of the August 2005 VA examiner's opinion, the Board 
finds that the opinion is of little probative value because 
the examiner disregarded the fact that some degree of hearing 
loss manifested during service.  See Hensley, supra.  
Accordingly, any reasonable doubt as to whether or not the 
Veteran's hearing loss manifested during service (as was 
shown on the May 1965 separation examination audiological 
evaluation) will be resolved in favor of the Veteran.  38 
C.F.R. § 3.102.

The final issue remaining is whether there is a relationship 
between the Veteran's current bilateral hearing loss and his 
active service.  However, based on the foregoing discussion, 
it is not necessary to prove this element since the Board has 
determined that the Veteran's current bilateral hearing loss 
manifested during service.

Thus, to the extent that there is any reasonable doubt that 
the Veteran is entitled to service connection for right ear 
hearing loss, that doubt will be resolved in the Veteran's 
favor.  Based on the evidence of record, the Board finds that 
the Veteran's current bilateral hearing loss manifested 
during his military service.  Accordingly, the Board 
concludes that service connection for bilateral hearing loss 
is warranted.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.303 (2008).


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


